IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-10826
                           Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TERRY SANDERS,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:02-CR-3-12
                        --------------------
                          January 20, 2003
Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Terry Sanders (“Sanders”) appeals the sentencing following

his guilty plea conviction for possession with the intent to

distribute methamphetamine and aiding and abetting.      Sanders

argues that the district court erred in applying U.S.S.G.

§ 4A1.1(d) to his criminal history score because he was not on

probation when he committed the instant offense of conviction.

     This court reviews the district court’s application of the

Sentencing Guidelines de novo.     United States v. Charles, 301


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 02-10826
                                    -2-

F.3d 309, 312-13 (5th Cir. 2002) (en banc).      The presentence

report (PSR) generally bears sufficient indicia of reliability,

and the district court may rely on it when making the factual

determinations required by the guidelines.       United States v.

Ayala, 47 F.3d 688, 690 (5th Cir. 1995).

     The district court is permitted to consider unadjudicated

offenses which occur after the offense of conviction for

sentencing purposes, but only if they are “relevant conduct”

under U.S.S.G. § 1B1.3.       United States v. Vital, 68 F.3d 114, 118

(5th Cir. 1995).       In order for the unadjudicated offenses to rise

to the level of “relevant conduct”, they must be a “part of the

same course of conduct or common scheme or plan as the offense of

conviction.”     Id.

     Sanders was placed on probation on October 2, 2001.      The PSR

and the indictment indicated that Sanders’ participation in drug

operation continued until 2002.      Therefore, the district court

did not err in applying U.S.S.G. § 4A1.1(d), because Sanders was

on probation when he committed the relevant conduct related to

the instant offense.       See United States v. Harris, 932 F.2d 1529,

1538-39 (5th Cir. 1991); Vital, 68 F.3d at 118; § 4A1.1(d),

comment. (n.4).

     AFFIRMED.